DETAILED ACTION 
The amendment submitted on September 8, 2022 has been entered.  Claims 1-3, 6-16, 18-19, 21-26, and 28-35 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
Withdrawn Rejections 
The rejection of claims 11 and 21 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of applicant’s clarifying amendment to these claims.  
The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Simitchieva (US 2002/0016348 A1) is withdrawn because the examiner finds applicant’s arguments (see appli-cant’s Remarks, submitted on September 8, 2022, at pp. 8-9) to be persuasive.  The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Plachetka (US 6,586,458 B1) is likewise withdrawn.  
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Plachetka (US 6,586,458 B1) in view of Simitchieva (US 2002/0016348 A1) is withdrawn because the claim has been amended to require a cyclodextrin and sodium bicarbonate.  
Maintained Rejections Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  See MPEP1 2141 et seq.  
Claims 1-3, 6-9, 11-16, 18-19, 21-26, and 28-30, as amended, remain rejected under 35 U.S.C. 103 as being unpatentable over Plachetka (US 6,586,458 B1) in view of Simitchieva (US 2002/0016348 A1).  
Plachetka (cited in the prior action) discloses treating migraine by orally (col. 2, l. 67) administering a COX-2 inhibitor with a 5-HT agonist (col. 3, ll. 50-54).  Rizatriptan is a preferred 5-HT agonist (col. 3, ll. 11-12), and meloxicam is an example COX-2 inhibitor (col. 3, ll. 38-42).  The reference acknowledges the treatment of a male human (col. 10, l. 48), as well as providing initial migraine relief (col. 11, ll. 10-15) of migraine head ache with aura (col. 8, ll. 45-49) and intense head pain (col. 7, l. 35).  
The difference between the prior art and the claims at issue is that Plachetka does not specifically disclose the claimed dosage amounts or the claimed pharmacokinetic properties of the treatment.  Note that while Plachetka suggests using a combination of rizatriptan and melox-icam for treating migraine, it does not provide any specific guidance about dosage amounts for these two drugs.  One skilled in the art would therefore naturally looks to the prior art for this missing information, and Simitchieva provides an answer to this question.  
Simitchieva (cited in applicant’s the prior action) discloses orally administering (para. 0029) a combination of a 5HT1B/1D agonist, preferably rizatriptan (para. 0014), and a COX-2 inhib-itor, such as meloxicam (para. 0018), in the treatment of migraine (para. 0009).  The reference recognizes the occurrence of migraines in men (para. 0001), i.e., a male as recited in claim 1.  Regarding the dosage amounts of rizatriptan and meloxicam, Simitchieva (para. 0026) discloses that figuring them out would have simply been a matter of routine experimentation:  
An anti-migraine effective amount of the combination is that amount that will relieve the subject being treated of the symptoms of the migraine attack and the specific dose level and frequency of dosage may vary and will depend upon a variety of factors including the activity of the specific compounds used in combination, the metabolic stability and length of action of the compounds, the age, body weight, general health, sex diet, mode and time of admin-istration, rate of excretion, the severity of the particular condition and the host undergoing therapy.  However, dosage levels of the 5HT 1B/1D [agonist] on the order of about 0.001 mg/kg to about 250 mg/kg of body weight per day, typically about 0.005 to about 100 mg/kg, more particularly about 0.01 to about 50 mg/kg and espe-cially about 0.05 to about 10 mg/kg per day are useful in the novel method of treatment.  Dosage levels of the COX-2 inhibitor of about 0.1 to 500 mg/kg of body weight per day, typically about 0.5 to about 250 mg/kg, more particularly about 5 to about 100 mg/kg and especially about 10 to about 50 mg/kg of body weight per day are useful in the novel method of this invention.  
Furthermore, Plachetka agrees with Simitchieva that determining optimal dosage amounts would have been within the skill in the art: “dosages may be varied according to meth-ods standard in the art so that they are optimized for a particular patient or for a particular combination” (Plachetka at col. 3, ll. 19-21) and “it is expected that the skilled practitioner will adjust dosages on a case by case basis using methods well established in clinical medicine” (Plachetka at col. 5, ll. 56-58).  
Generally, differences in dosage amount or similar parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating they are critical.  Where the general conditions of a claim are disclosed in the prior art, “it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP 2144.05(II)(A) (Optimization Within Prior Art Conditions or Through Routine Experimentation).  By working with the general teachings of the two cited references, one would have arrived at the claimed dosage amounts of rizatriptan (about 8-13 mg in claim 2) and meloxicam (about 20 mg in claim 7).  With respect to the 5HT1B/1D agonist rizatriptan, Simitchieva generally discloses a dosage amount of “0.05 to about 10 mg/kg) (para. 0026), which for a typical human of about 75 kg is equivalent to about 3.75-750 mg.  Note that the claimed dosage amount of rizatriptan is “about 8 mg to about 13 mg” (see claim 2), which is squarely within the general range taught by the prior art.  Similar conclusions may be made about the dosage amount of meloxicam.  The examiner therefore concludes that the claimed dosage amount of rizatriptan and meloxicam would have been prima facie obvious.  
With respect to claim 9, Plachetka teaches that “nausea and sensitivity to light and sound” (see Examples 1-2 at col. 9-10) were known symptoms of migraine.  
Claims 3, 6, 8, 12-16, 18-19, 25-26, and 28-30 appear to be inherent properties of the therapy outlined above.  Mere recognition of such latent properties in the prior art does not render an otherwise obvious invention patentably new to the discover.  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  The fact that applicant has apparently recognized other advantage that would flow naturally from following the suggestion of the prior art, such as reduced use of rescue medication (see, e.g., claims 12-14), cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2145(II) (Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art).  
The examiner has substantial and compelling reasons for concluding that the subject matter of claims 3, 6 ,12-16, 18-19, 25-26, and 28-30 is inherent in the teachings of Plachetka in view of Simitchieva.  This is because these references disclose using the same drugs (rizatriptan and meloxicam) for the same purpose (treating migraine) in a method comprising the same step (orally administering) at substantially the same dosage amounts (discussed above), so the outcomes recited in these claims would necessarily be expected to follow.  This is because products of identical chemical composition cannot have mutually exclusive properties; a chemi-cal composition and its properties are inseparable.  It is Office policy that, where the claimed and prior art products are substantially identical, a prima facie case of either anticipation or obvious-ness has been established.  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  See MPEP 2112.  Indeed, the teachings of the two references suggest the subject matter of at least some of claims 3-6, 8, 12-20, and 25-30.  For example, Plachetka discloses a “reduced incidence of relapse headache” (col. 9, l. 7), which suggests the reduced need for rescue medica-tion as recited in claims 12-14 and 22-24.  Plachetka further discloses using drugs that are long acting and have “long acting” and have a “pharmacokinetic half-life of at least 2 hours, preferably at least 4 hours and more preferably at least 8-14 hours and a duration of action equal to or exceeding about 6–8 hours” (col. 4, ll. 32-35), which suggests the time periods referred to in claims 3-6, 15-20, and 25-30.  Applicant is reminded that the “wherein” clauses of these claims are generally “not given weight when [they] simply express[] the intended result of a process step positively recited.”  See MPEP 2111.04(I).  
Note that amended claim 10 and new claims 31-35 are not included in this rejection because the limitations thereof are not taught or suggested by the prior art.  
Response to Arguments 
Applicant argues, first, that the “references fail to teach the actually claimed combination, but only teach generic combinations with lists of examples for each generic ingredient” and that they “fail to teach the specific combination” (see applicant’s Remarks at p. 11).  In principle, the examiner agrees that the claimed invention is not exactly disclosed in the cited references, otherwise this rejection would be for anticipation.  The examiner nevertheless maintains that the claims at issue are prima facie obvious for the reasons set forth above.  Similarly, applicant argues that “nothing in either reference provides an indication that the specific combination could reduce migraine pain in 30 minutes after oral administration” (Remarks at p. 11).  The examiner again agrees with applicant in principle, but nevertheless maintained that this property, and the other inherent properties recited in the claims would necessarily flow from following the teach-ings of the references as discussed in the rejection, above.  In a similar vein, applicant argues that “references fail to teach the specific combination of meloxicam and rizatriptan, and fail to provide any data for guidance to arrive at the recited amounts thereof” (Remarks at p. 12), but applicant offers no specific reason or evidence in support of this argument.  “When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable.  Once such a reference is found, the burden is on applicant to rebut the presumption of operability.”  See MPEP 2121(I) (prior art is presumed to be opera-ble/enabling).  Applicant’s arguments concerning the lack of data in Plachetka and Simitchieva for the specific combination of meloxicam and rizatriptan are therefore not persuasive because applicant has not explained why it should be required of the references to “provide [such] data for guidance.”  
Second, applicant argues that Example 6 of the specification (pp. 55-57) is evidence of “surprising and unexpected results” (Remarks at p. 12).  Briefly, applicant compares the claimed invention with “standard meloxicam (Mobic®)” and “standard rizatriptan (Maxalt®).”  It is appli-cant’s burden to “compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.”  See MPEP 716.02(e) (comparison with closest prior art).  In this case, the closest prior art is Plachetka and Simitchieva, but applicant has not compared the claimed invention with the teachings of these two references, nor explained why Example 6 is more probative of patentability.  Applicant’s assertion of unexpected results is there-fore not persuasive. 
The rejection is therefore maintained.  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 1-3, 6-16, 18-19, 21-26, and 28-30, as amended, remain rejected and new claims 31-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over each of the following US Patent Nos.:  
10,137,131 B2	10,195,278 B2	10,265,324 B2	10,363,312 B2	10,471,014 B2
10,471,068 B2	10,471,069 B2	10,512,692 B2	10,512,693 B2	10,517,950 B1
10,532,101 B1	10,537,642 B1	10,561,664 B1	10,583,088 B2	10,583,144 B2
10,653,777 B2	10,688,102 B2	10,688,185 B2	10,695,429 B2	10,695,430 B2
10,702,535 B2	10,702,602 B2	10,722,583 B2	10,729,696 B2	10,729,697 B2
10,729,773 B2	10,729,774 B1	10,758,617 B2	10,758,618 B2	10,780,165 B2
10,780,166 B2	10,799,588 B2	10,821,181 B2	10,821,182 B2	10,894,053 B2
10,905,693 B2	10,918,722 B2	10,933,136 B2	10,933,137 B2	10,940,153 B2
10,987,358 B2	11,013,805 B2	11,013,806 B2	11,020,483 B2	11,045,549 B2
11,077,117 B2	11,110,173 B2	11,123,431 B2	11,129,895 B2	11,135,295 B2
11,185,550 B2	11,207,327 B2	11,207,328 B2	11,219,626 B2	11,266,657 B2
11,285,213 B2	11,285,214 B2	11,285,215 B2	11,357,854 B2	11,369,684 B2
11,426,414 B2
Although the claims at issue are not identical, they are not patentably distinct from each other.  Each of the foregoing patents claims treating migraine with a combination of meloxicam and rizatriptan in a manner that it not patentably distinct from the instant claims.  
Response to Arguments 
Applicant has not substantively responded to this rejection but instead asks that it be held in abeyance until a finding of allowable subject matter (see applicant’s Remarks at p. 7).  The rejection is therefore maintained.  Claims 10 and 31-35 appear to be otherwise allowable, so the examiner suggests a terminal disclaimer.  
Claims 1-3, 6-16, 18-19, 21-26, and 28-30, as amended, remain provisionally rejected and new claims 31-35 are provisionally rejected provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the following copending Applica-tion Nos.:  
17/39,2456	17/402,252	17/404,1292	17/469,539	17/483,031
17/484,8753	17/517,2234	17/544,3655	17/547,676	17/549,0816
17/656,602	17/657,5467	17/678,495	17/680,926	17/723,771
17/809,151	17/837,790  
Although the claims at issue are not identical, they are not patentably distinct from each other for substantially the same reasons discussed above.  In the prior action, this was a provisional rejection because the patentably indistinct claims have not been patented.  Note, however, that the rejection over some of these applications is no longer provisional (see the footnotes, below) because they have, in fact, been patented (or soon will be).  
Response to Arguments 
Applicant has not substantively responded to this provisional rejection but instead asks that it be held in abeyance until a finding of allowable subject matter (see applicant’s Remarks at p. 7).  The rejection is therefore maintained.  The examiner suggests a terminal disclaimer.  
Conclusion 
THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the exten-sion of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


October 13, 2022  



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019].  
        2 This application is scheduled to be issued on October 18, 2022 as US Patent No. 11,471,464 . 
        3 See the Notice of Allowance mailed on June 20, 2022, issue fee paid on August 23, 2022.  
        4 See the Notice of Allowance mailed on July 21, 2022, issue fee paid on October 10, 2022. 
        5 This application is now US Patent No. 11,433,078, issued on September 6, 2022.  
        6 This application is now US Patent No. 11,433,079, issued on September 6, 2022.  
        7 This application is scheduled to be issued on October 18, 2022 as US Patent No. 11,471,465.